Dawson, J.
(dissenting): The trial court instructed the jury thus:
“7. Every person, notwithstanding his or her age, must exercise some care for his or her own safety at all times, but the jury are instructed that the rule in law in regard to the negligence of an adult, and the rule in regard to that of a child, are quite different. By the adult there must be given that care and attention for his own protection that is ordinarily exercised by persons of intelligence and discretion. Of a child less discretion is required, and the degree depends upon the child’s age and apparent knowledge, and if the jury believe from the evidence that the plaintiff was, just before and at the time of receiving her alleged injuries, exercising the care which one of her age, intelligence, capacity, discretion and experience would naturally and ordinarily be expected to exercise, then, in such event, the plaintiff is exercising all of the *200care which the law requires of her, and she cannot be found guilty of contributory negligence in this case.”
This instruction was the law of this case (U. P. Rly. Co. v. Hutchinson, 40 Kan. 51, 19 Pac. 312; Winston v. McKnab, 134 Kan. 75, 4 P. 2d 401).
The jury’s special finding No. 9 shows that plaintiff had long been aware of the awning hook and its location. Finding No. 10 is so important as to justify its repetition here:
“10. Would Mary Ellen Mitchell by the use of such care as a child of her age ordinarily uses have passed in front of the Foran building on any part of the sidewalk without striking or injuring her leg upon the awning hooks on the front of the building? A. Ordinarily yes — except when crowded to east edge of walk.”
The jury’s qualification of this affirmative finding was quite beside the question, and it should have been striken out. It was sheer invention. The plaintiff’s mother testified that as she and the four children started southward with joined hands on the twelve-foot-four-inch sidewalk “there was a man and woman passing on the other side of us, on the west side of us, and we made room for them.” Not a ^syllable about crowding, or a fair inference of crowding. Plaintiff herself, after satisfying the court as to her competence as a witness, testified:
“I was walking — there was a little girl and she was holding on to mother’s hand and I was holding on to her hand and I was walking. . . . There was an awning hook there and I caught my leg on that. We just walked along there and didn’t see anything right at that time and then I was walking along and my leg caught on the awning hook. I seen it there before but I didn’t know I was going to catch my leg on it.”

“Cross-examination:

“Q. How does it come you got so close to the wall? A. I don’t know.
“Q. How close were you to the wall of the building when you were hurt? A. I don’t know.
“Q. You say you were walking slowly? A. Yes.
“Q. Were they [mother and other children] ahead of you or were you all in kind of a straight line across the walk? A. We was on a kind of a straight line.
“The Court: You could walk on the sidewalk without hitting the hook, couldn’t you? ... A. Yes.
“Q. And you had a good many times, hadn’t you? A. Yes.
“Q. If you had been watching where you was going, you wouldn’t have hit the hook, would you? A. I don’t know.
*201“Q. You knew where it was, didn’t you? A. Yes.
“Q. You knew the sidewalk there was plenty wide so that you could get by without hitting it, didn’t you? A. Yes.”
By the law of the case, by the jury’s finding No. 10, without the reference to (the imaginary) crowding which should be stricken out, in the light of the testimony just read — which was all the testimony on the subject — it seems clear to me that there was no basis upon which a judgment for plaintiff could be predicated, and the jury’s special finding No. 10, as corrected, compels a judgment non obstante in favor of defendants. Such is the mandate of the civil code (R. S. 60-2918), and it is one which this court has enforced consistently for fifty years. (Nichols v. Weaver, 7 Kan. 373; Doty v. Crystal Ice & Fuel Co., 122 Kan. 653, 658, 253 Pac. 611, and citations; Dye v. Rule, 138 Kan. 808, 811, 28 P. 2d 758, and citations.)
On the question which the defendants raise between themselves, I doubt the soundness of the court’s decision which exculpates the tenant while affirming the judgment against the owner of the premises; but I do not regard that point as requiring special treatment in this dissent.
Wedell, J., joins in this dissent.
Burch, C. J., not sitting.